              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 1 of 11



 1                                                                        Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                          THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                  SEATTLE DIVISION
 9

10    CLIFTON ESKRIDGE,                                       Case No.: 2:20-cv-01393-MJP
11                    Plaintiff,                              STIPULATED PROTECTIVE
                                                              ORDER
12            vs.
                                                              Note on Motion Calendar:
13    NUCOR STEEL SEATTLE, INC., a Delaware                   November 25, 2020
      corporation,
14
                      Defendant.
15

16

17

18   1.     PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20   private information for which special protection may be warranted. Accordingly, the parties hereby
21   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
22   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
23   protection on all disclosures or responses to discovery, the protection it affords from public
24   disclosure and use extends only to the limited information or items that are entitled to confidential
25   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
26   confidential information under seal.




     DEFENDANT’S INITIAL DISCLOSURES - 1            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                           1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                   Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 2 of 11



 1   2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged: (a) personal information of any employee or other person,
 4   including compensation information, discipline, policy violations, personally identifying
 5   information, personnel files, and contact information; (b) drug testing and/or drug screening
 6   information; (c) information furnished to the disclosing party in confidence by any third party,
 7   which information is not known or freely accessible to the general public; (d) documents
 8   containing or disclosing confidential or proprietary information regarding Defendant’s
 9   competitive strategic initiatives, business plans, contracts with third-party providers, nonpublic
10   litigation information, and/or analyses; (e) internal communications; (f) medical records of
11   Plaintiff and/or other employees of Defendant; and (g) Plaintiff’s financial information, including
12   tax returns, financial assets, and related accounts.
13   3.     SCOPE
14          The protections conferred by this agreement cover not only confidential material (as
15   defined above), but also (1) any information copied or extracted from confidential material; (2) all
16   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
17   conversations, or presentations by parties or their counsel that might reveal confidential material.
18          However, the protections conferred by this agreement do not cover information that is in
19   the public domain or becomes part of the public domain through trial or otherwise.
20   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
21          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
22   or produced by another party or by a non-party in connection with this case only for prosecuting,
23   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
24   categories of persons and under the conditions described in this agreement. Confidential material
25   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
26   that access is limited to the persons authorized under this agreement.



     STIPULATED PROTECTIVE ORDER - 2                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                            1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                    Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 3 of 11



 1          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the court or permitted in writing by the designating party, a receiving party may disclose any
 3   confidential material only to:
 4                  (a)      the receiving party’s counsel of record in this action, as well as employees
 5   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6                  (b)      the officers, directors, and employees (including in house counsel) of the
 7   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 8   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 9   designated;
10                  (c)      experts and consultants to whom disclosure is reasonably necessary for this
11   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                  (d)      the court, court personnel, and court reporters and their staff;
13                  (e)      copy or imaging services retained by counsel to assist in the duplication of
14   confidential material, provided that counsel for the party retaining the copy or imaging service
15   instructs the service not to disclose any confidential material to third parties and to immediately
16   return all originals and copies of any confidential material;
17                  (f)      during their depositions, witnesses in the action to whom disclosure is
18   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
19   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
20   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
21   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
22   under this agreement;
23                  (g)      the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information.
25          4.3     Filing Confidential Material. Before filing confidential material or discussing or
26   referencing such material in court filings, the filing party shall confer with the designating party,



     STIPULATED PROTECTIVE ORDER - 3                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                            1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                    Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 4 of 11



 1   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 2   remove the confidential designation, whether the document can be redacted, or whether a motion
 3   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 4   designating party must identify the basis for sealing the specific confidential information at issue,
 5   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 6   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 7   the standards that will be applied when a party seeks permission from the court to file material
 8   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
 9   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
10   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
11   the strong presumption of public access to the Court’s files.
12   5.      DESIGNATING PROTECTED MATERIAL
13           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
14   or non-party that designates information or items for protection under this agreement must take
15   care to limit any such designation to specific material that qualifies under the appropriate
16   standards. The designating party must designate for protection only those parts of material,
17   documents, items, or oral or written communications that qualify, so that other portions of the
18   material, documents, items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this agreement.
20           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
21   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
22   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
23   and burdens on other parties) expose the designating party to sanctions.
24           If it comes to a designating party’s attention that information or items that it designated for
25   protection do not qualify for protection, the designating party must promptly notify all other parties
26   that it is withdrawing the mistaken designation.



     STIPULATED PROTECTIVE ORDER - 4                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                            1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                    Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 5 of 11



 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this
 2   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 4   be clearly so designated before or when the material is disclosed or produced.
 5                  (a)     Information in documentary form: (e.g., paper or electronic documents and
 6   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 7   the designating party must affix the word “CONFIDENTIAL” to each page that contains
 8   confidential material. If only a portion or portions of the material on a page qualifies for protection,
 9   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
10   markings in the margins).
11                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
12   and any participating non-parties must identify on the record, during the deposition or other pretrial
13   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
14   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
15   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
16   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
17   at trial, the issue should be addressed during the pre-trial conference.
18                  (c)     Other tangible items: the producing party must affix in a prominent place
19   on the exterior of the container or containers in which the information or item is stored the word
20   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
21   the producing party, to the extent practicable, shall identify the protected portion(s).
22          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
23   designate qualified information or items does not, standing alone, waive the designating party’s
24   right to secure protection under this agreement for such material. Upon timely correction of a
25   designation, the receiving party must make reasonable efforts to ensure that the material is treated
26   in accordance with the provisions of this agreement.



     STIPULATED PROTECTIVE ORDER - 5                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                            1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                    Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 6 of 11



 1   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2           6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 7   original designation is disclosed.
 8           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 9   regarding confidential designations without court involvement. Any motion regarding confidential
10   designations or for a protective order must include a certification, in the motion or in a declaration
11   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
12   affected parties in an effort to resolve the dispute without court action. The certification must list
13   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
14   to-face meeting or a telephone conference.
15           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
16   intervention, the designating party may file and serve a motion to retain confidentiality under Local
17   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
20   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
21   the material in question as confidential until the court rules on the challenge.
22   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
23   LITIGATION
24           If a party is served with a subpoena or a court order issued in other litigation that compels
25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
26   must:



     STIPULATED PROTECTIVE ORDER - 6                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                           1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                   Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 7 of 11



 1                  (a)     promptly notify the designating party in writing and include a copy of the
 2   subpoena or court order;
 3                  (b)     promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or order is
 5   subject to this agreement. Such notification shall include a copy of this agreement; and
 6                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 7   the designating party whose confidential material may be affected.
 8   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
10   material to any person or in any circumstance not authorized under this agreement, the receiving
11   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
12   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
13   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
14   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
15   Bound” that is attached hereto as Exhibit A.
16   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
17   MATERIAL
18          When a producing party gives notice to receiving parties that certain inadvertently
19   produced material is subject to a claim of privilege or other protection, the obligations of the
20   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
21   is not intended to modify whatever procedure may be established in an e-discovery order or
22   agreement that provides for production without prior privilege review. The parties agree to the
23   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
24   10.    NON TERMINATION AND RETURN OF DOCUMENTS
25          Within 60 days after the termination of this action, including all appeals, each receiving
26   party must return all confidential material to the producing party, including all copies, extracts and



     STIPULATED PROTECTIVE ORDER - 7                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                           1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                   Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 8 of 11



 1   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 2          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 3   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 4   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 5   product, even if such materials contain confidential material.
 6          The confidentiality obligations imposed by this agreement shall remain in effect until a
 7   designating party agrees otherwise in writing or a court orders otherwise.
 8

 9                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10   DATED: November 25, 2020                             /s/ Sylvia Luppert
                                                          Attorney for Plaintiff
11
                                                          Sylvia Luppert, WSBA #14802
12
                                                          Reaugh Oettinger & Luppert, P.S.
13                                                        705 Second Avenue, Suite 1300
                                                          Seattle, WA 98104
14
                                                          Telephone: (206) 264-0665
15                                                        Facsimile: (206) 623-2186
                                                          Email: SLL@reaugh.com
16

17

18   DATED: November 25, 2020                             /s/ Adam T. Pankratz
                                                          /s/ Kyle. D. Nelson
19                                                        Attorneys for Defendant

20                                                        Adam T. Pankratz, WSBA No. 50951
                                                          Kyle D. Nelson, WSBA No. 49981
21                                                        1201 Third Avenue, Suite 5150
22                                                        Seattle, WA 98101
                                                          Phone: (206) 693-7057
23                                                        Adam.pankratz@ogletree.com
24                                                        Kyle.nelson@ogletree.com

25

26



     STIPULATED PROTECTIVE ORDER - 8               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 9 of 11



 1          PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 5   documents, including the attorney-client privilege, attorney work-product protection, or any other
 6   privilege or protection recognized by law.
 7

 8   DATED: November 25, 2020
 9

10

11

12                                                        A
                                                          Marsha J. Pechman
13                                                        United States Senior District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATED PROTECTIVE ORDER - 9               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 10 of 11



 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or   type   full   name],    of
 4   ____________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Western District of Washington on [date] in the
 7   case of ________________ Clifton Eskridge v. Nucor Steel Seattle, Inc., Case No.: 2:20-cv-
 8   01393-MJP. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any person or entity
12   except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16   Date:
17   City and State where sworn and signed:
18   Printed name:
19   Signature:
20

21

22

23

24

25

26



     STIPULATED PROTECTIVE ORDER - 10              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                  Phone: 206-693-7057 | Fax: 206-693-7058
            Case 2:20-cv-01393-MJP Document 18 Filed 11/25/20 Page 11 of 11



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on November 25, 2020, I served the foregoing STIPULATED
 3   PROTECTIVE ORDER via the method(s) below on the following parties:
 4          Sylvia Luppert, WSBA #14802
            Reaugh Oettinger & Luppert, P.S.
 5          705 Second Avenue, Suite 1300
            Seattle, WA 98104
 6          Telephone: (206) 264-0665
 7          Facsimile: (206) 623-2186
            Email: SLL@reaugh.com
 8
            Attorneys for Plaintiff Clifton Eskridge
 9
          by electronic means through the Court’s Case Management/Electronic Case File system,
10
           which will send automatic notification of filing to each person listed above.
11
          by mailing a true and correct copy to the last known address of each person listed above.
12         It was contained in a sealed envelope, with postage paid, addressed as stated above, and
           deposited with the U.S. Postal Service in Seattle, Washington.
13
          by e-mailing a true and correct copy to the last known email address of each person listed
14         above.
15         SIGNED THIS 25th day of November, 2020 at Seattle, Washington.
16
                                                 OGLETREE, DEAKINS, NASH, SMOAK &
17                                               STEWART, P.C.

18                                               By: /s/ Abigail D. Belscher
19                                                  Abigail D. Belscher, Practice Assistant
                                                    Abigail.belscher@ogletree.com
20

21

22
                                                                                              45052197.2

23

24

25

26



     STIPULATED PROTECTIVE ORDER - 11            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                        1201 Third Avenue, Suite 5150 | Seattle, WA 98101
                                                                Phone: 206-693-7057 | Fax: 206-693-7058
